  Case
Case  Case:
        4:20-cv-03898
        4:21-cv-00098
     Case    3:20-cv-01019
     1:19-cv-06958-BMC
      Case              Document
           1:19-cv-10444-GBDDocument
            1:19-cv-10257-ALC    1-21-2
                          Document
                              Document#:
                                      Filed
                               Document  1-2 onFiled:
                                         Filed
                                          1-2
                                          1-2   11/16/20
                                                01/12/21
                                                      11/07/20
                                                12/12/19
                                                Filed
                                                Filed      inPage
                                                      11/10/19TXSD
                                                       11/04/19  Page
                                                                    ofPage
                                                                  Page
                                                                  1
                                                                  Page 2111PageID
                                                                            of
                                                                             of1211
                                                                            of   2of 2
                                                                                     5#: 7




                         EXHIBIT B
Case 4:21-cv-00098 Document 1-2 Filed on 01/12/21 in TXSD Page 2 of 2
